                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

  UNITED STATES OF AMERICA                      )
                                                )        Case No. 1:21-cr-22
  v.                                            )
                                                )        Judge Travis R. McDonough
  DANNA MORRISON                                )
                                                )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER



          Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

 the Court: (1) accept Defendant’s plea of guilty to Count One and Count Two of the two-count

 Bill of Information; (2) adjudicate the Defendant guilty of the charges set forth in Count One and

 Count Two of the Bill of Information; (3) defer a decision on whether to accept the amended

 plea agreement until sentencing; and (4) Defendant will remain on bond under appropriate

 conditions of release pending sentencing in this matter (Doc. 16). Neither party filed a timely

 objection to the report and recommendation. After reviewing the record, the Court agrees with

 Magistrate Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS and

 ADOPTS the magistrate judge’s report and recommendation (Doc. 16) pursuant to 28 U.S.C. §

 636(b)(1) and ORDERS as follows:

       1. Defendant’s plea of guilty to Count One and Count Two of the Bill of Information is
          ACCEPTED;

       2. Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and Count
          Two of the Bill of Information;

       3. A decision on whether to accept the amended plea agreement is DEFERRED until
          sentencing; and




Case 1:21-cr-00022-TRM-SKL Document 17 Filed 04/27/21 Page 1 of 2 PageID #: 54
   4. Defendant SHALL REMAIN on bond pending sentencing in this matter which is
      scheduled to take place on August 6, 2021 at 9:00 a.m. before the undersigned.

      SO ORDERED.


                                      /s/Travis R. McDonough
                                      TRAVIS R. MCDONOUGH
                                      UNITED STATES DISTRICT JUDGE




                                     2
Case 1:21-cr-00022-TRM-SKL Document 17 Filed 04/27/21 Page 2 of 2 PageID #: 55
